Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Coincidimos con la opinión del Tribunal de que la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.ER.A. sees. 146-151, proscribe el hostigamiento sexual por constituir una manifestación del discrimen en el empleo por razón de sexo. Sin embargo, en la Parte IV de la opinión del Tribunal, y sin una explicación adecuada, este Alto Foro se abstiene de emitir un pronunciamiento en cuanto a la norma de responsabilidad aplica-ble al patrono en los casos de hostigamiento sexual. Por entender que debemos pronunciarnos sobre estos extremos y así cumplir con nuestra responsabilidad de formular directrices que ayuden a los tribunales de instancia a adjudicar este tipo de controversia, suscribimos esta opinión concurrente.
Analizar la dimensión jurídica del hostigamiento sexual en el empleo requiere que reconozcamos que el término está vinculado a un extenso debate en la sociedad moderna sobre la posición preponderante del hombre en el ejercicio de la autoridad familiar y en la esfera económica. Aunque el problema es de origen antiguo, no ha sido hasta recientemente, con el desarrollo del movimiento feminista, que se ha comenzado a examinar sus rasgos y a proscribir alguna de sus manifestaciones mediante legislación.
La transformación socioeconómica del país desde 1940 ha implicado unos cambios profundos en la naturaleza del trabajo, el tipo de destrezas requeridas y el incremento en la demanda de mujeres trabajadoras para posiciones que tradicionalmente eran ocupadas por hombres, en particular en los sectores profesionales y gerenciales. La incorporación masiva de la mujer en los sectores productivos requirió un cambio en la visión tradicional de la mujer con un énfasis en su capacidad reproductiva y en su responsabi-lidad primaria en la crianza de los niños. Véanse: Rivera Quintero, The Development of Capitalism of Women in the Labor Force, en E. Acosta Belén, The Puerto Rican Woman, Nueva York, Ed. Praeger, 1979, págs. 8-24; Ruiz, Cambios en el patrón de empleo *138femenino por sector industrial y por ocupación, durante el proceso de desarrollo económico de Puerto Rico, Puerto Rico Occupational Information Coordinating Committee, 1989.
Como resultado de estos cambios, la tasa de participación femenina en la fuerza laboral aumentó sustancialmente durante las primeras tres (3) décadas del Siglo XX y luego en 1980. “En la actualidad las mujeres representan un 43% de todas las personas empleadas en la manufactura, un 42% del sector de finanzas, seguros y bienes raíces y un 28% de los empleados en el comercio al detal. Más notable aún es la presencia de la mujer en el sector de los servicios profesionales (65%) y en la administración pública (38%).” I. Picó Vidal, Derecho de familia y cambio social: una interpretación histórico-social de la reforma de la administra-ción de bienes gananciales, LV Rev. Jur. U.PR. 537, 551 (1986).
Paralelo a esta incorporación de la mujer en los modos de producción, la sociedad reconoció gradualmente sus justos recla-mos de igualdad jurídica y política, y en 1952 la Constitución del Estado Libre Asociado proclamó el principio de la inviolabilidad de la dignidad del ser humano y prohibió la discriminación por raza, color, sexo, nacimiento, origen o condición social. Véase I. Picó Vidal, The History of Women’s Struggle for Equality in Puerto Rico, en Acosta Belén, op. cit., págs. 25-37.
I — I l-H
Aunque la generalidad de las discriminaciones existentes en un país no se corrigen automáticamente por una exhortación constitucional, esta declaración trazó unos principios generales que guiaron la acción gubernamental en la década del 1970 en defensa de los derechos de la mujer.
En 1970 la comisión especial nombrada por ambas cámaras legislativas para investigar el discrimen contra la mujer trabaja-dora reconoció la existencia del problema y la necesidad de un estudio abarcador de los factores sociales, culturales y legales que lo originaban. Por encomienda de la Asamblea Legislativa, la Comisión de Derechos Civiles preparó un estudio abarcador del *139tema que sentó los fundamentos para la reformulación de la legislación social aplicable a la controversia de autos. Su conclu-sión es particularmente relevante a la situación factual que origina este recurso:
Nuestro estudio demuestra que existe el discrimen contra la mujer que trabaja fuera del hogar y que las prácticas discriminatorias toman las más sutiles y engañosas apariencias. Es por ello que tampoco basta con el estudio de las leyes vis-á-vis las disposiciones constitucionales. La legislación y la declaración cons-titucional son instrumentos que pueden utilizarse para ayudar a corregir la situación pero no ofrecen por sí solas totalmente las soluciones. Así lo confirma el hecho de que persista en Puerto Rico la situación que revelan las estadísticas citadas a pesar de que la Constitución del Estado Libre Asociado de Puerto Rico desde el año 1952 prohíbe el discrimen por razón de sexo, exige igual paga por igual trabajo y garantiza a toda persona la igual protección de las leyes. (Escolio omitido.) Comisión de Derechos Civiles, La igualdad de derechos y oportunidades de la mujer puertorriqueña, 1972, pág. 7.
Ese mismo año la Asamblea Legislativa respondió a las recomendaciones de la Comisión de Derechos Civiles y enmendó la Ley Núm. 100, supra, a los fines de prohibir el discrimen en el empleo por razón de sexo por patronos y organizaciones obreras. Véase Ley Núm. 50 de 30 de mayo de 1972 (29 L.P.R.A. sec. 146). Según enmendada, la ley vigente prohíbe que cualquier patrono “despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o compensación, términos, categorías, condiciones o privilegios de su trabajo . . . por razón de edad . . . , raza, color, sexo, origen social o nacional, condición social, ideas políticas o religiosas del empleado o solicitante de empleo”. (Énfasis suplido.) 29 L.P.R.A. sec. 146.
Al promulgar esta enmienda, la Asamblea Legislativa atendió los justos reclamos de miles de mujeres obreras que aspiraban a una igualdad de derechos y a la eliminación de barreras econó-micas, sociales y culturales que limitaban o codicionaban sus oportunidades de trabajo y su acceso a posiciones de alta jerar-quía empresarial.
*140Entre estos obstáculos posiblemente la más nociva a la dignidad de la mujer trabajadora es el hostigamiento sexual en el empleo. Aunque en nuestra sociedad la intimidación sexual de la mujer tiene múltiples manifestaciones, es en los talleres de trabajo donde el abuso adquiere unas dimensiones alarmantes:
En la muestra del estudio de Muñoz antes descrito el 61.2% de las informantes indicó haber sido víctima de hostigamiento sexual en el marco de su centro de empleo y el 16.3% informó conocer a otras mujeres que habían sido acosadas sexualmente en su centro de empleo, para un total de 77.6% que informó haber sido víctima de hostigamiento sexual o al menos haber conocido casos del mismo en los centros de empleo.
Los estudios sobre el hostigamiento en los centros de trabajo sugieren, además, que la mayor parte del mismo proviene de jefes o de personas en posiciones de mayor poder que la mujer (Bishop y otros, 1982). En la muestra de Muñoz (1984) el 87.5% de los hostigadores estaban claramente ubicados en posiciones superiores: unos como gerentes o como supervisores inmediatos, otros como clientes de alto rango en la empresa; comparados con 21.4% que eran compañeros de trabajo de igual o parecido rango ocupacional. M. Muñoz Vázquez y R.M. Silva Bonilla, El hostigamiento sexual: sus manifestaciones y características en la sociedad, en los centros de empleo y los centros de estudio, Centro de Investigaciones Sociales, Universidad de Puerto Rico, Río Piedras, 1985, págs. 8-12.
En su vertiente obrero-patronal el hostigamiento sexual im-plica que la mujer, para obtener unos beneficios accesibles a los otros obreros, tiene que escoger entre rechazar el privilegio y poner en peligro su trabajo o someterse a unas condiciones ilegítimas y humillantes para obtener el privilegio. Un estudio reciente del Centro de Investigaciones Sociales de la Universidad de Puerto Rico confirma la tragedia vivida por las víctimas y su particular vulnerabilidad a la intimidación sexual en el empleo:
Con el empleo de los recursos de la intimidación y del insulto sexual los hostigadores muchas veces logran paralizar total o parcialmente a sus víctimas, inhibiéndolas de una cabal compren-sión de atropello y del abuso de poder que enfrentan, e impidién-doles el desarrollo de respuestas más a tono con la situación enfrentada.
*141Muchos de los relatos anteriormente incluidos nos ilustran el uso y el efecto de esos mecanismos. Vemos a través de ellos que muchas trabajadoras optan por renunciar a su trabajo, o tienen que enfrentar un ambiente de trabajo hostil y degradante, antes que enfrentar cabalmente al hostigador dentro de su marco contextual.
En los últimos relatos incluidos . . . vemos la gravedad de los efectos que estos intentos de ataque sexual provocan en las traba-jadoras víctimas de los mismos. Se trata no sólo de efectos económicos adversos, como lo es la secuela de renuncias por parte del personal vulnerable. Esa gama de efectos adversos puede incluir intentos de suicidio por parte de la víctima, una fuerte pérdida en la capacidad para poder volver a relacionarse de modo cómodo con los demás, una dificultad para establecer los vínculos afectivos . . . , el desarrollo de depresiones recurrentes, la dependencia de fármacos para hacer la vida tolerable, en fin: el tener que enfrentarse a una vida que les parece degradada y sin sentido.
. . . También nos provoca una intensa preocupación por no poder identificar cómo es que lo hemos provocado, cómo es que hemos fallado en proyectar la imagen de dignidad y decoro que según se nos ha enseñado a pensar y sentir, hubiese podido evitar nuestra vulneración. Es por eso que en los diversos relatos aparecen por regla general comentarios que indican esa confusión, ese bochorno, ese coraje —que no es sólo con el hostigador sino con ellas mismas, por creer que no han sabido “protegerse”— y paralelo a esos sentimientos, un gran sentido de degradación personal. (Enfasis suplido.) L. Martínez, R.M. Silva Bonilla, I. Alegría, et al., El hostigamiento sexual de las trabajadoras en sus centros de empleo, Centro de Investigaciones Sociales, Río Piedras, 1988, págs. 82-85.
En su dimensión sociológica el término “hostigamiento” in-cluye diversas presiones no deseadas que abarcan una amplia gama de actuaciones. Sin embargo, concebido el hostigamiento como una presión o acercamiento de naturaleza sexual no de-seada, éste constituye una modalidad de discrimen por razón de sexo si se convierte de forma implícita o explícita en un término o condición de trabajo de una persona. En una relación de poder entre un supervisor y una empleada, la imposición del requisito de someterse o aceptar un acercamiento sexual no deseado para decidir respecto a su empleo también es realmente un tipo de *142discrimen por razón de sexo que viola la dignidad del ser humano. Igualmente nocivo es cuando el acecho sexual interfiere irrazonablemente en el trabajo o crea un ambiente hostil o intimidante.
Independientemente de sus orígenes sociológicos y su vincu-lación con actitudes y costumbres patriarcales, no podemos aceptar este tipo de conducta en ninguna de sus manifestaciones. No olvidemos que formamos parte de una generación en que las mujeres quieren incorporarse a las estructuras políticas, sociales, económicas y culturales en igualdad de condiciones. En muchos hogares contribuyen con sus esfuerzos y talentos al sostenimiento de la familia. También son un componente importante de la fuerza trabajadora y ocupan posiciones en todos los niveles en la jerarquía gubernamental y privada, y participan activamente en todos los aspectos de la vida del país. En nuestra Rama Judicial ellas aportan en forma significativa a impartir justicia en todas las funciones adjudicativas, incluso no solamente en este Tribunal sino también en los tribunales de instancia. Desde este Estrado Apelativo nos corresponde endosar y reconocer estos logros y proteger los derechos políticos y económicos obtenidos por todas nuestras compañeras con mucho esfuerzo y perseverencia.
I — i J-H
Conceptualizado el hostigamiento sexual como una manifesta-ción del discrimen por razón de sexo, la Ley Núm. 100, supra, contiene los criterios de responsabilidad aplicables al patrono que incurre en violación. Contrario a la experiencia en Estados Unidos, esta ley impone responsabilidad al patrono en todos los casos de hostigamiento sexual por sus agentes, supervisores o representantes. Independientemente del tipo de hostigamiento sexual, la citada ley impide que un patrono establezca condiciones o privilegios o “limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportunidades de empleo o que afecten su status como empleado. . .”. (Enfasis suplido.) 29 L.ER.A. see. 146. Cualquier tipo de condición o *143privilegio, o cualquier tipo de limitación que afecte a un empleado por razón de su sexo está proscrito por el estatuto y el patrono es responsable por la violación en que incurrió o en que incurrieron sus supervisores y agentes. Como es el patrono quien ejerce el mayor control sobre los supervisores y quien establece las reglas en el lugar del trabajo, la legislación le impone responsabilidad sobre los actos de aquellos a quienes seleccionó para dirigir las operaciones.
Esta norma de responsabilidad ha sido refrendada por el legislador en la ley que declara el discrimen por sexo una práctica ilegal del empleo, Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. sec. 1321 et seq.), y la que amplía la prohibición del hostigamiento sexual en el trabajo, Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155 et seq.). Ambos estatutos son instrumentos adicionales que tiene la mujer obrera para protegerse en los talleres de trabajo. La Ley Núm. 17, supra, extiende la protección contra el hostigamiento entre empleados y por personas no empleadas por el patrono.
En estas circunstancias procede que, a la luz de estas dispo-siciones, esta Curia defina el ámbito de la responsabilidad patro-nal y no posponga para otra ocasión unos pronunciamientos sobre el área más neurálgica de la legislación contra el discrimen. Nos preocupa que el análisis inconcluso de la Farte IV de la opinión del Tribunal pueda dar lugar a una interpretación del derecho aplicable a base de los criterios de responsabilidad patronal sugeridos en Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986). Nuestra legislación no provee estas dos (2) vertientes de respon-sabilidad y la indefinición del Tribunal significa que tendrá que ser en otra ocasión donde nos pronunciemos sobre estos extremos. Aunque la opinión reconoce los derechos de la mujer trabajadora a no ser hostigada en el empleo, se queda corta al exponer los remedios disponibles para reparar los agravios.
For las razones expuestas anteriormente, y sin adelantar criterios sobre la adjudicación en los méritos de la situación factual planteada ante nos, concurro con la opinión del Tribunal en que el foro de instancia se equivocó al resolver sumariamente que *144lo expuesto por la peticionaria no constituía fundamento para una demanda al amparo de la Ley Núm. 100, supra. En estas circunstancias, corresponde devolver el caso a dicho foro para una dilucidación plena de los hechos que determine si hubo hostiga-miento sexual según definido anteriormente y para permitirle al patrono aportar prueba que rebata la presunción establecida por el estatuto.
—O—